Case No. 04-14-00483-CV

ROWLAND J. MARTIN                                    TEXAS COURT OF APPEALS
       Appellant                                                                            CO
                                                                                                    f.,o ;.r,
                                                                              fi   ,;2S-_   '"-rl   ..',r:,l
                                                     FOR THE FOURTH DIST«feT rn ^3
EDWARD BRAVENEC AND 1216                                                      y; '"'        *x>      7", ""'7
WEST AVE. INC.                                                                ;:;! " -^     _-o -S^r;
       Appellees                                     BEXAR COUNTY, TEXAS ^                    u>        : I

  APPELLANT'S ADVISORY ON FRAUD ON THE COURT. FURTHER NOTICE'OF t\
     BREIFING AMENDMENTS. AND SECOND SUPPLEMENTAL APPENDIX

TO THE HONORABLE FOURTH COURT OF APPEALS:

       Appellant Rowland J. Martin, reserving all arguments and authorities cited in his earlier

briefing submissions of record except asotherwise noted below, files this "Appellant's Advisory

On Fraud On The Court, Further Notice ofBriefing Amendments, and Second Supplemental

Appendix, "to give notice that his affirmative defense in the above styled case asserts a

paramount interest in title to the property known as 1216 West Ave., San Antonio, Texas, of

which Torralba Properties, LLC is the record owner, cf, Zuniga v. Grose, Locke, &Hebdon, 878
S.W.2d 313, 318 (Tex. App. SanAntonio 1994, writref d), and that immunity is claimed from

the res judicata effect of the choice of law and judgment in Martin v. Grehn, Case No. SA 11-

CV-0414 for the reasons set forth in his briefings of record and in the supplementations below,

Batzelv. Smith, 333 F.3d 1018,1025 (9th Cir. 2003), cert, denied 541 U.S. 1085 (2004)..

                      SUPLEMENTAL STATEMENT OF THE CASE

       On January 30, 2015, Appellees filed a pleading which, though styled as a motion to

dismiss, to replead or for extension of time, makes no reference to any element of the cause of

action they originally plead, and appears instead to prosecute a line of argument that was not
presented in the trial court proceedings leading to the orders designated for interlocutory appeal.[

Out of an abundance of caution to aid the Court in its duty to ascertain interlocutory jurisdiction

or the lack thereof, Appellant amends his brief of record to incorporate the terms set forth in the

Court's order, that "in disposing of this appeal, this court will consider only those issues raised in

appellant's brief that relate to the orders this court has expressly identified as the subject of this

appeal." Appellant construes the order in conformity with statutory criteria for review of live

issues in Tex. Civ. Prac. & Rem. Code Sec. 27.011(b). While the defenses, privileges and

immunities presented in Appellant's briefings of record are faithful to the statutorily authorized

standards, Appellant has cause to believe that Appellees forfeited key parts of their litigation by

transferring the subject property to Torralba Properties on July 8, 2014, by replacing their

tortious interference claim with a "First Amended Petition" the same day, and by withholding

disclosures about the transfer in proceedings from July 17, 2014 to December 8, 2014. N.Y.

Underwriters Ins. Co. v. Sanchez, 799 S.W.2d 677, 679 (Tex. 1990).

           APPELLANT'S FOURTH ISSUE FOR INTERLOCUTORY REVIEW:
   EVIDENCE OF PROBABLE CAUSE FOR A FRAUD ON THE COURT QUESTION
  VITIATES THE PRESUMED LEGITIMACY OF BOTH ORDERS UNDER REVIEW.

        Appellees' lawsuit was brought for the improper purpose of suppressing future lis

pendens speech, and was moot as of July 9, 2014 when they prosecuted motions to secure such


1        Careful examination reveals that paragraphs 3 and 5 contain false and misleading statements that
tend to distort the true facts surrounding Bravenec's chain of title. In paragraph 3, Appellees state that the
foreclosure of 1216 West Ave. took place on October 3, 2003. But see, Court Reporters' Transcript for
Hearings on July 9, 2014, p. 22, lines 18-20 ("Q: In 2006, a foreclosure took place on that property? A;
Yes, sir."). In paragraph 5, Deadman creates the false impression that the foreclosure in McKnight and
Bravenec v. Reliant Financial, Inc. et al, Case No. 2006-CI-15329, preceded the bankruptcy petition filed
on May 2, 2006 in In re Moroco Ventures, LLC, Case No. 06-50829. But see, "Results Obtained" section
on Page 3 of the Final Account Of Attorney John Tutt in Exhibit A of Appellant's Second Supplemental
Appendix (noting that the going concern value of the Debtor deteriorated "due to continuing interference
from certain creditors," and that reorganization plan was withdrawn after the primary asset was foreclosed
by them in October 2006.) In paragraph 25, moreover, Deadman misleads the Court again by stating that
Appellant failed to comply with the order on December 4, 2014, thus obscuring the fact that a response
was both filed and ruled upon on December 8, 2014.
relief without disclosing changed jurisdictional circumstances arising from the transfer of the

subject property from Appellee Bravenec to Torralba Properties LLC on July 8, 2014.

                                    STATEMENT OF FACTS


       A comparison of deed and docket records shows a pattern of conduct by Attorneys

Bravenec and Deadman in which they fabricated fact issues in pleadings filed on July 8, 2014

and in testimony on July 9, 2014 and July 17, 2014, for the purpose of maintaining a legal action

to suppress lis pendens speech that had not occurred at the time they filed their action.

A.     On July 8, 2014 Bravenec Transferred The Subject Property To Torralba
       Properties, And On The Same Day, Deadman Filed An Amended Pleadings Which
       Concealed The Transfer To Suggest That Bravenec Was Still The Owner.

       The underlying motive for the Appellees' legal action is clearly reflected in Attorney

Deadman's exchange with the trial court on May 23, 2014:

       The Court:              Okay. And your request for injunction is to prevent him filing the
                               lis pendens.

       Mr. Deadman:            That's the sole purpose, Judge .... In addition, we've asked that
                               they not contact the lender. What's happened in the past is, even if
                               there's not a lis pendens, he will contact the lender or the purchaser
                               to let them know verbally, there's clouds on title, he has an
                               interest...


Court Reporters' Transcript from May 23, 2014, at p. 6, in Exhibit D of Appellant's Second

Supplemental Appendix. While Appellant disputes the Appellees' characterization of events,

there is no material dispute that Appellees sought to suppress communications noticing a judicial

proceeding, and criticizing the quality of legal services provided by Bravenec's firm as

Appellant's former attorneys of record, not to mention a matter of public concern relating to

Bravenec's candidacy for judicial office. See, Tex. Civ. Prac. & Rem. Code Sec. 27.001 (3) and

(4); and see, Avila v. Larrea, 394 S.W.3d 646 (Tex. App.—Dallas 2012, pet. denied) (TCPA

case involving issues about speech criticizing provider of legal service).
       The entire record of Appellees evidence, consisting of hearing transcript of Bravenec's

testimony, an order in Case No. 2006-CI-15329, and seven orders in Federal District Court Case

No. SA ll-CV-0414 and the appeal therefrom in U.S. Court of Appeals Case No. 13-50070 ("the

2010 case") leads to the same conclusion. In short, Appellees responded to the anticipated

exercise of the right to file unpublished lis pendens notices in the future, and the exercise of the

right to petition for collateral review of purchase money covenants and equitable servitudes

ancillary to the 2010 case.

        Two events that occurred on July 8, 2014 establish probable cause to believe that

Attorneys Bravenec and Deadman engaged in conduct to mislead the trial court. Bravenec

recorded a deed attesting to the fact that he had conveyed the subject property to Torralba

Properties, LLC. The deed to Torralba records exceptions to conveyances and warranties

relating back to Appellant's purchase money interests, and was executed subject to a recorded

notice of lis pendens in the docket of Case No. 2014-PC-07644. The same day, Attorney

Deadman filed a "First Amended Petition" in the docket of Case No. 2014-PC-07644. The


pleading conceals the transfer from the trial court, and attempts to create the impression that

Bravenec is still the owner, the pleading voluntarily alleges that the contracting parties were

aware of clouds on Bravenec' title, and that the purpose of the pleading was to suppress

Appellant's ability to communicate with pendent lite purchasers and the courts.

B.     The Trial Court's Pre-Stay Orders Denying TCPA Dismissal Relief On July 9, 2014
       And July 17, 2014 Were Predicated On Bravenec's Concealment of Deed Records
        And Deadman's Lack of Candor To The Trial Court.


       On July 9, 2014 and July 17, 2014, unaware that Bravenec had recorded a deed

conveying the subject property, the trial court entered oral and written orders respectively

effecting the denial of dismissal relief that is the subject of the instant interlocutory appeal. In
proceeding to enter these orders, the court relied heavily testimony from Attorneys Deadman and

Bravenec on July 9, 2014 about prospective transactions and about Bravenec's supposed injuries

from lis pendens speech:

       THE COURT:             And there is a prospective buyer now?

       DEADMAN:               There is.


       THE COURT:             Name the buyer. I just want to make sure that I don't know them.

       DEADMAN:               I believe that it's One For Autism.


Court Reporter's Transcript for July 9, 2014, at p. 11. According to Bravenec and Deadman,

every lis pendens notice that Appellant filed prevented One For Autism from completing a

purchase transaction with Bravenec, and refers to only a single property interest which

Appellant's recorded in defiance of the judgment in Martin v. Grehn in his capacity as successor

to Chapter 11 Debtor Moroco Ventures, LLC. Id. at p. 42, lines 4 -9.

       In reality, Deadman's representation to the trial court, professing the belief that One For

Autism was the prospective purchaser, gave cover to Bravenec's testimony on cross-examination

in which he deceitfully concealed that a transfer to Torralba had occurred the preceding day.

       Q.      Are there - you would agree that there are parties in a closing transaction who
              have interests different than the seller?


       A.     Of course.


       Q.     So, would you agree that information that might be disadvantageous to the seller
              might enable other parties to the transaction to protect their interest?

       A.     In this case or in abstract?


       Q.     Both. All of the above.

       A.     In abstract yes. In this case no.

       Q.     And why is that not in this case?
         A.      Because you lost the lawsuit in 2010 and you have no legal interest in the
                 property. So all you're really doing is keeping us from selling it by alerting a title
                 company that you might keep suing ...

Court Reporter's Transcription For July 9, 2014 at p. 45 - 46 (emphasis added). Later, Bravenec

states as a matter of fact without qualification: "... I have been trying to sell this property for at

least nine months and he has kept mefrom doing so." Id. at p. 35, lines 1- 3 (emphasis added)

         The exhibits that Appellees cite to support their res judicata theory refer to a federal

district court case that culminated where the final order specifically disavows the finality of the

judgment in that case as applied to one of the purchase money lis pendens notices that Appellant

filed in 2014. See, Defendant's Exhibit 2 in Court Reporters Master Index, dated December 4,

2014. When challenged on cross-examination at the hearing on July 9, 2014, Bravenec's

testimony was again obscure and duplicitous. When asked to show where Appellant's

unamended original complaint in Martin v. Grehn refers to a lien interest litigated by Appellant

in his capacity as a lien holder, he answered "... I cannot show you... " Id. at p. 46, lines 13 - 16.

When asked about his understanding of the terminology "third party purchase money lien," he

responded that "I don't know how to answer that," and eventually stated, "I don't know what that

is, sir," Court Reporter's Transcript For July 9, 2014 at p. 51 - 52.2 In pleadings filed for the

hearing on August 14, 2014, he specifically recanted allegations about the inadequacy of

monetary damages that he had relied upon to secure preliminary injunctive relief on May 23,

2014.3



2        Judge Hudspeth, the presiding judgeinMartin v. Grehn, expressly disavowed jurisdiction to
expunge Appellant's 2014 lis pendens notice. Record For July 9, 2014 Hearing, Defendant's Exhibit 2,
Order Denying Motion To Expunge. Judge Clark, the presiding judge of Adversary Case No. 11-5141,
opined that there was no reason why the purchase money controversy could not be resolved in state court.
Record For July 9, 2014 Hearing, Defendant's Exhibit 7 (see bankruptcy order attached to perfected lis
pendens notice).
3        See, references to Defendant's Exhibit E in Court Reporter's Transcript For August 14, 2014, at
p. 18 ("THE COURT: Well, it's an admission against interest of an adverse party."
C.     Bravenec's Concealment And Deadman's Lack Of Candor On July 9,2014 Negate
       The Legal and Factual Predicates For The Post-Stay Gag Order On July 17,2014.

       Though the transfer to Torralba altered the legal and jurisdictional position of the

controversy, and though the conditions precedent for automatic stay relief were met with a

written order denying dismissal on July 17, 2014 and the earlier filing of a notice of appeal on

July 9, 2014, the trial court deferred to the Appellees' position that Section 27.003 does not

authorize an automatic stay, and proceeded on July 17, 2014 over Appellant's objections to

finalize its gag order form the week before. See, Temporary Injunction Order of July 17, 2014.

       The first ordering clause of the gag order purports to enjoin the filing of "any document

whatsoever with this court, any other court, [or] the Bexar County Deed Records Office that in

any way relates Plaintiffs or the real property ..." Although consistent with the oral order that

"[y]ou are not only not to file Lis Pendens anywhere, you are not to put any prospective

purchasers on any kind of notice that you have any claim in this property directly or indirectly,

either through agents, employees, servants attorneys, etcetera," Court Reporter's Transcription

For July 9, 2014 at p. 73, the written version was crafted so absurdly that it could literally be

construed as an attempt to prohibit the filing of even a statutorily authorized notice of appeal.

       The second ordering clause directs the Bexar County Clerk to cancel ... "any document

filed by Rowland J. Martin, Jr. entitled 'Notice of Apparent Liability For Purchase Money

Claims' .. ..'"Perfected Lis Pendens' or any like titled document." The perfected lis pendens

document existed before July 9, 2014, but not when the temporary injunction motion was set for

hearing on May 23, 2014, and is noticed only in Appellees' pleadings in their First Amended

Petition filed on July 8, 2014 with no supporting evidence of a nexus to the 2010 case to warrant

suppression. The last phrase covers any filing that even remotely concerns the subject property,

not just the post-petition foreclosure transaction that was the subject of Martin v. Grehn.
        The third ordering clause purports to enjoin communications with "any title company,

any potential buyer, bank or otherwise interfering with the potential sale of the Property in any

manner whatsoever." This clause is unsupported by reference to any chain of title evidence

bearing on purchase money lien interests alleged to run with the land in favor of Appellant.

       The fourth ordering clause prohibited "joining any third parties or additional defendants

to this suit without prior approval of the court." The need for this clause was obviated by the

deed to Torralba Properties on July 8., 2014, but severely prejudiced Appellant's TCPA

protected right to petition for relief as the defendant and cross-plaintiff party.

        Lastly, the fifth ordering clause compels Appellant to appear at a trial that was scheduled

for December 8, 2014. Although the cancellation of the trial schedule accompanying the

reinstatement of Case No. 04-14-00483-CV on December 4, 2014, and the Court's order

affirming the automatic stay on December 8, 2014, effectively dissolved the temporary

injunctive proceeding, it is worthwhile to note the gag order failed to specify a trial location.

       In summary, all four decretal clauses bearing on the exercise of the right to free speech

and to petition restrain future communications within the meaning of Tex. Civ. Prac. & Rem.

Code Sec. 27.011. But see, Kinney v. Barnes, No. 13-0043 (Tex. 2014), at p. 10 (an injunction

against future speech based on past adjudications of the same or similar statements is

presumptively unconstitutional as a prior restraint). Appellant timely objected on constitutional

and jurisdictional grounds, but the trial court relied on the legal and evidentiary theories

propounded by Appellees. See generally, Court Reporter's Transcript For July 17, 2014.

D.     Bravenec's Concealment Of Deed Records And Deadman's Lack Of Candor
       Subverted The Judicial Process And Continued A Prior Pattern Of Misconduct.

       Appellees continued to prosecute claims for relief under false and misleading pretenses

despite an automatic stay and various noticed and unnoticed changes in circumstances affecting
their underlying case. For example, Attorney Glenn Deadman filed a trial court pleading on

December 8, 2014 in which he requested trial court sanctions for supposed discovery violations

without disclosing the transfer to Torralba in pleadings or in open court. Deadman continued his

nondisclosure in this Court on January 30, 2015 with pleadings alleging that it is "impossible for

the rightful owner of the Property, Bravenec, to sell or market the same." Appellees' Motion at

para. 10. Bravenec and Deadman were also mutually responsible for an earlier act of deceit in

which Bravenec gave pleading testimony and Deadman filed pleadings and made statements in

open court accusing Appellant of criminal contempt for the filing of a lis pendens notice in the

docket of Case No. 2014-CI-07644. See generally, Court Reporter's Transcript For July 1, 2014.

       The obscure and duplicitous nature of Bravenec and Deadman's conduct, as reflected

both in pleadings and in open court, calls into question the trustworthiness and probative value of

the briefing they proffered on January 30, 2014, especially in the context of the subject matter

the Court expressly designated for the interlocutory appeal. According to the Court's decision

upholding trial court sanctions in Bravenec v. Flores, Case No. 04-11-00444-CV (Tex. App. -

San Antonio, 2013), Attorney Bravenec leveled baseless claims and malicious personal attacks

against an opposing party and witness in an effort to deflect attention from his own wrong-doing

in a foreclosure contest.


       State authorities publicly reprimanded Attorney Deadman for deceitful conduct on

August 30, 2003. See, The Commission for Lawyer Discipline v. Glenn J. Deadman, Misc.

Docket No. 02 -9051, at p. 4, in Exhibit C of Appellant's Second Supplemental Appendix. In the

latter proceeding, the commission found that

       Respondent made false statements to third parties, to include staff members with the
       Department of Defense Finance and Accounting Service, opposing counsel, and the ad
       litem for Hannah Flaherty ... The conduct of Respondent described above constitutes
       violations of the following Disciplinary Rules: ... Rule 4.01(a) -In the course of
        representing a client a lawyer shall not knowingly make a false statement of material fact
        to a third person... Rule 8.04(a)(3) -A lawyer shall not engage in conduct involving
        dishonesty, fraud, deceit or misrepresentation.

Id. The trial court clearly underestimated the risk that Bravenec and Deadman are repeating the

same wrongful conduct that led authorities to sanctions them in other litigation. By all

indications, Bravenec and Deadman willfully deceived the trial court process on July 9, 2014

with a collateral attack on Appellant's purchase money defense that conflated two separate

transactions to make it appear that Appellant's rights were extinguished in 2006, and with false

statements to create the impression that Appellant had blocked Bravenec from selling to One For

Autism when in fact the contracting parties executed the sale to Torralba on July 8, 2014.

                                    STANDARD OF REVIEW


       Appellant's fourth issue for interlocutory review invites an inquiry into whether the rules

of construction call for judicial notice of fraud of the court issues in determining the sufficiency

of dismissal orders designated for interlocutory appeal. Section 27.011 of the Act resolves the

inquiry in the affirmative with the provision in subsection (a) that "[t]his chapter does not

abrogate or lessen any other defense, remedy, immunity, or privilege available under other

constitutional, statutory, case, or common law or rule provisions," and in subsection (b) that

"[t]his chapter shall be construed liberally to effectuate its purpose and intent fully." Id.

       On its face, Section 27.011 (a) and (b) calls for a treatment of chain of title claims and

fraud on the court issues that gives effect to rules of construction under Tex. Prop. Code Section

202.003(a) (requiring liberal construction of purpose and intent of restrictive covenants). See,

James, et al, v. Calkins, Case No. 01-13-0018-CV (Tex. App. - Houston [1st Dist.] August 21,

2014) (enforcing TCPA coverage of lis pendens notice noting mootness doctrine in TCPA lis




                                                  10
pendens case), and Newspaper Holdings, Inc. v. Crazy Hotel Assisted Living, Ltd., 416 S.W.3d
71; (Tex. App - 1st Dist. - Houston 2013) (crediting movant's tortious interference defense).

        Questions of law about fraud on the court pertaining to jurisdiction are reviewed de novo.

State v. Holland, 221 S.WJd 639, 642 (Tex. 2006). See also, Jones v. Beckman, 2007 Cal. App.

LEXIS 8326 (Cal. App., 2007) (rejecting unnoticed request for affirmative relief by non-movant

as an extra-jurisdictional cross-appeal), and Varian Medical Systems, Inc. v. Delfino, 35 Cal. 4th
180, 192 (2005) appealed in Super. Ct. No. CV780187 (Cal. 2005) (lack of trial court jurisdiction

due to automatic stay). "Appellate courts have jurisdiction to consider immediate appeals of

interlocutory orders ... only if a statute explicitly provides appellate jurisdiction." Thrivent Fin.

for Lutherans v. Brock, 251 S.W.3d 621, 622 (Tex.App.-Houston [1st Dist.] 2007, no pet.).

"Texas courts strictly construe statutes authorizing interlocutory appeals because a statute

authorizing an appeal from an interlocutory order is in derogation of the general rule that only

final judgments are appealable." Id. "Jurisdiction over an interlocutory order when not expressly

authorized ... by statute is jurisdictional fundamental error." N. Y. Underwriters, Id. While the

rule requiring strict construction of interlocutory appeals has not been read to preclude

interlocutory review of Anti-SLAPP automatic stay issues, Varian, Id, it arguably does preclude

review of moot controversies, James, Id., and unnoticed cross-appeals by non-moving parties

who seek statutorily unauthorized affirmative relief. Jones, Id. Thus, the presentation of moot

issues, or even live issues presented for the first time on appeal unsupported by a notice of cross

appeal, a petition for extraordinary relief or proof of fundamental error, is generally improper.

       The TCPA's provisions for interlocutory appeals imply authority to address fraud on the

court through its core provisions to promote the First Amendment's right to petition the

government, Cal. Motor Transp. Co. v. Trucking Unlimited, 404 U.S. 508, 513 (1972), and from



                                                  11
the American ideal that "the courthouse door is open to everyone," NAACP v. Meese, 615 F.

Supp. 200, 205-06 (D.D.C. 1985). "It has never been the theory of free institutions that the

citizen could say only what courts or legislatures might license him to say, or that his sentiments

on any subject or concerning any person should be supervised before he could utter them.

Nothing could be more odious, more violative or destructive of freedom, than a system of only

licensed speech or licensed printing." Ex parte Tucker, 110 Tex. 335, 220 S.W. 75, 76 (1920).

For that reason, the presumptive unconstitutionality of injunctions against future speech is

especially compelling where fraud on the court issues are involved: "Given the inherently

contextual nature of defamatory speech, even the most narrowly crafted of injunctions risks

enjoining protected speech because the same statement made at a different time and in a different

context may no longer be actionable. Untrue statements may later become true; unprivileged

statements may later become privileged." Kinney v. Barnes, Id., at p. 17.

       Lastly, "[t]he TCPA treatment of [sanctions] is equivalent to that permitted for vexatious

litigation tactics in Fed. R. Civ. P. 11 and 37,as well as 28 U.S.C. § 1927." Williams v.

Cordillera Communications, Inc., Case No. 2:13-CV-124 (S.D. Tex., November 24, 2014), at p.

2. In this regard, the TCPA grants the courts of appeals express authority to sanction a plaintiffs

retaliatory conduct in derogation of a defendant's good faith attempt to exercise of the right to

participate in government to the maximum extent permitted by law. Farias v. Garza, 426
S.W.3d 808 (Tex. App.—San Antonio 2014, pet. filed May 6, 2014) (crediting movant's first

amendment defense). As this Court has previously enunciated, "[f]or the law to countenance ...

abrupt and shameless shift[s] of positions would give prominence (and substance) to the image

that lawyers will take any position, depending upon where the money lies, and that litigation is a




                                                 12
mere game and not a search for truth ... On balance, we conclude that the costs to the legal

system ... outweigh its benefits..." Zuniga v. Grose, Locke, & Hebdon, Id. at p. 318.

                   ARGUMENT AND AUTHORITIES ON APPELLANT'S
                    FOURTH ISSUE FOR INTERLOCUTORY REVIEW


       The gross insufficiency of the Appellees' justifications for their attacks on Appellant's

exercise of the rights to lis pendens speech and to petition for enforcement of a purchase money

lien is best shown by preponderant evidence of a presumptively unconstitutional cause of action

to suppress future speech, Markel V. World Flight, Inc., 938 S.W.2d 74 (Tex. App.-San Antonio

1996, no writ) (enforcing rule against prior restraints), by evidence of probable cause for fraud

on the court by Bravenec in securing a post-stay gag order during his recent campaign for

judicial office, and by briefing issues that Appellees either failed to timely raise, abandoned or

deliberately misrepresented, and thus forfeited on appeal. NY. Underwriters, Id. Equally

important, the conveyance to Torralba they sought to conceal demonstrates the failure to meet

their TCPA burden to produce clear and specific evidence that Appellant interfered with the

contracting parties' rights. Further, as parties opposing enforcement of the "separate transaction

rule" of res judicata doctrine, Appellees' just as clearly failed to meet their TCPA burden to

produce clear and specific evidence of a nexus between the purchase money transaction alleged

by Appellant - in terms of time, place, origin and motivation - and the 2010 case they ask to

enforce. Anderson v. Law Firm of Shorty, Dooley & Hall, (E.D. La. Feb 17, 2010) aff'd in 393

Fed. Appx. 214 (5th Cir. Aug. 26, 2010) (applying separate transaction rule to client dispute).

                             Transactional And Evidentiary Errors

7th Point of Error:    The trial court's rulings on evidence relating to Appellant's beneficial
interest in restrictive covenants from the purchase in 2003 and equitable servitudes
litigated in bankruptcy court in 2012, were insufficient due to departures from Tex. Prop.
Code 202.003(a).



                                                 13
        The trial court erred by sustaining Appellees' relevance objection to the concluding part

of Appellant's line of cross-examination showing that Bravenec did not know what was meant

by the terminology "third party purchase money lien claim." Appellant produced clear and

specific evidence to support allegations about time, place, original and motivation for the

purchase money transaction in 2003, to establish that the fact situation here is analogous to the

one in Rose v. Rothrock, Case No. 08-3884 (E.D. Penn, 2009), where the lis pendens notice of

an interest holder of an executory contract was upheld.4 Appellees offer no evidence to affirm or

denythe particulars of the separatetransaction defense other than Bravenec's testimony that he

did not what was meant by the term, third party purchase money lien interest, and that he could

not offer a citation to the Court to show where the text of the judgment in the 2010 case that

supported his conclusions about its res judicata effect. Bravenec's testimony was relevant to

establish that Appellees' offer no evidence with which to dispute the applicability of Rose, Id.,

and that their reference to only a single transaction is accounted for by a lack of hornbook

knowledge on creditorrights, whether actual or pretended, and that this factor directly accounts

for his view that Appellant had filed lis pendens notices with no legally enforceable interest in

the subject property to supporthis claim. Bravenec's testimony clearly shows that Appellees

failed to meet their burden with clear and specific evidence on the particulars of time, place,

origin and motivation as needed to rebut Appellant's invocation of the separate transaction rule.




4       As shown by document referenced in the "Court Reporters Master Index" filed on December 4,
2014, Defendant's Exhibit 7 establishes the time that the purchase money transaction occurred. Exhibit 8
establishes that place the purchase money issue was litigated was in the bankruptcy court as opposed to
the federal districtcourt. The supporting attachments to Exhibit 7 establish conclusively that Appellant
was the origin of the purchase money that was advanced to Moroco Ventures, LLC, and that the
motivation for the transaction was to enable Moroco to execute a purchase fromRoy Ramspeck, et al.
Defendant's Exhibits also establish the time, place, origin, and motivation for the separate and collateral
foreclosure transaction in the 2010 case. See generally, Defendant's Exhibits 2, 4 and 5.

                                                     14
8th Point of Error. The insufficiency of the trial court's rulings on evidence relevant to the
foreclosure transaction litigated in federal district court in the 2010 case caused undue
prejudice to Appellant's case.

       The trial court erred at least twice in rendering evidentiary rulings related to Appellees'

reliance on the 2010 case as the law of the case. Specifically, the trial court overruled

Appellant's objections to testimony suggesting that the trial court was obligated to give res

judicata effect to the 2010 as an adverse ruling on purchase money issues. Court Reporter's

Transcription For July 9, 2014 at p. 32. The trial court later sustained objections to cross-

examination by Appellant raising questions about the impartiality of the federal court process

arising among other things from relationships between Appellee Bravenec's father, and the

presiding federal court judge, that the line of questioning "has nothing to with what my decision

is today," Court Reporter's Transcription For July 9, 2014 at p. 62. Although Appellees also

produced testimony and documentary evidence on time, place, origin and motivation factors to

prove the transaction from the 2010 case that supports their lis pendens controversy, there is no

material disagreement about the meaning of the evidence except that Appellees' evidence

substantiates a single transaction from 2006 litigated in the 2010 case, and attempts support a

fact theory analogous to the one in Wallace v. Kelley, 2007 U.S. Dist. LEXIS 56472 (D. Neb.

Aug. 1, 2007). In contrast, Appellant's evidence establishes two transactions, one in 2006 and

one relating back to the acquisition of the subject property in 2003. The trial court's treatment of

evidence conflating the two mistakenly suggests that authority in Wallace applies, and thereby

misconstrues that covenants that run with the land in favor of purchase money lien interests.

                            Jurisdictional And Constitutional Errors

9th Point Of Error: The gag order findings are legally insufficient due to the non-
justiciability and mootness the subject matter due to jurisdictional fundamental errors.




                                                 15
       Applying NY. Underwriters, Id., an expedited dismissal is justified by Sec. 27.011 to

reflect changes in jurisdictional circumstances that limit the Court's authority to conduct an

interlocutory appeal. Cf, Smith v. O'Neill, 813 S.W.2d 501, 502 (Tex.1991); City ofSeagoville v.

Smith, 695 S.W.2d 288, 289 (Tex.App.-Dallas 1985, no writ). Here, as in Jones, a California

Anti-SLAPP case dismissing an unnoticed cross-appeal in opposition to a lis pendens filing, the

briefing proffered in the Appellee's motion for extension of time rests implicitly on changed

circumstances that arose when the Appellee replaced their tortious interference theory on July 8,

2014 with a de novo claim for fraud that requires an affirmative grant of extraordinary relief

before it can be properly presented to the Court. Desai v. Reliance Mach. Works, Inc., 813
S.W.2d 640, 641 (Tex.App.-Houston [14th Dist.] 1991, no writ). Alternatively, the actions taken

by the trial court with a complete lack of jurisdiction vitiate the original controversy and render it

abstract. Here as in James, where certain appellees non-suited their claims, the transfer of the

subject property deprived the trial court of jurisdiction over the parties except for applying

sanctions. Id. Here as in Markel, Id., the presumptive unconstitutionality of the Appellees' legal

action to suppress future lis pendens speech deprived subject matter jurisdiction. Lastly, here as

in Varian, the trial court lacked capacityto enter a gag order after the on-set of an automatic stay.

       Arguably, Appellees' reliance on unnoticed changes in position also warrants the

summary forfeiture of their claims for mootness. Their prosecution of gag order relief on tortious

interference grounds, after amending their original petition to abandon that claim, invites a

conservative reading of the jurisdictional requirements of Tex. Civ. Prac. & Rem Code Section

51.014(a) in pari materia with the mandate for liberal construction in Section 27.011(b), and

with the guiding principle that "[t]he protection of [The Texas] anti-SLAPP statute is a

substantive immunity from suit." Batzel v. Smith, Id. Enforcement of immunity principles is



                                                 16
clearly justified because the case they offer to prosecute stems - not from organic issues the

Court has designated for review in accordance with TCPA standards - but from false testimony

and prima facie fraud on the court by Bravenec and Deadman on July 8, 2014 and July 9, 2014 in

instigating unconstitutional gag order findings on false pretenses and in violation of an

automatic stay. Varian, Id. Because Appellees depart from legal and factual theories in their own

live pleadings of record, they are not entitled to the benefit of the Court's appellate jurisdiction to

aid them with affirmative relief unsupported by a timely notice of cross appeal or the filing of

meritorious petition for extraordinary relief. Jones, Id.

10th Point Of Error: The dismissal denial order and gag order are insufficient due
to fundamental errors involving unlawful prior restraints in derogation of constitutionally
and statutorily protected rights to free speech and to petition.

        A gag order in civil judicial proceedings will withstand constitutional scrutiny under

Texas law only where there are specific findings supported by evidence that (1) an imminent and

irreparable harm to the judicial process will deprive litigants of a just resolution of their dispute,

and (2) the judicial action represents the least restrictive means to prevent that harm. Markel, Id.

Here, Appellees procured a gag order from the trial court on July 17, 2014 that is presumptively

unconstitutional according to the criteria applied in Markel, Id., was moot for voidness from its

inception, and was further mooted by changed circumstances including the transfer of the subject

property without the benefit of a final order to remove clouds from title, James, Id.

       Regarding the first element, Appellant's core objection to the gag order under Markel is

that the trial court relied on inherently suspect evidentiary representations by Appellees in giving

res judicata effect to the judgment in Martin v. Grehn, Case No. 14-50070 (5th Cir. 2013) (order

denying rehearing entered December 4, 2014) as an adverse ruling on matters that remain under

on-going litigation in Martin v. Bravenec, Case No. 14-50093 (5th Cir.). On November 24, 2014,



                                                  17
the U.S. Court of Appeals ordered that Appellant's motion to strike Appellee federal appellate

brief be carried with the case, thus signifying that Martin v. Grehn is not final with respect to the

matters that remain under collateral review in Martin v. Bravenec, et al. In short, the trial court's

gag order was addressed to a foreclosure transaction readily distinguishable from the purchase

money transaction that is documented in Appellant's 2014 lis pendens notices. As further set

forth Appellant's First And Second Briefing Issues and in his First, Second, Third, And Fourth

Points of Error, the failure to meet the first element is further underscored by the fact that there is

no independent cause of action under Texas law to enjoin lis pendens speech as Appellees

anecdotally presumed. Thus, there was no potential risk of a disruption of the juridical process.

       Regarding the second element, the gag order was clearly not the least restrictive means to

address Appellees contentions about the need for injunctive relief based on lis pendens notices

expunged in the past in light of public records showing that Bravenec recorded a conveyance to

Torralba on July 8, 2014 and considering the alternative of remedy of requesting monetary

damages: Considering Bravenec's recantation on the issue of Appellant's financial condition,

the least restrictive alternative to avoid undue disruption was to allow joinder so all the interested

parties could be heard on protective orders relief as the standards apply. Markel, Id.

                                Fundamental Public Policy Errors

11th Point of Error: The dismissal denial order and gag order are legally insufficient due
to bad faith conduct for an improper purpose by Attorneys Bravenec and Deadman.

       It is well settled as a matter of public policy that bad faith in the judicial context involves

than bad judgment or negligence, but is the conscious doing of a wrong for dishonest,

discriminatory or malicious purpose, and improper motive is an essential element of the claim.

See, Bravenec v. Flores, Id. Here, discrepancies between deed and docket records imply that

Attorneys Bravenec and Deadman acted consciously to pass off a special warranty deed on


                                                  18
Bravenec's transferee in lieu of a general warranty deed, and that their motive was to deprive the

value of compensation owed to Appellant as a beneficiary of restrictive covenants and equitable

servitudes that run with the land. Given the duplicity between his representations to the trial

court in pleadings filed on July 8, 2014, and the representations he made in pleadings on January

30, 2015 to secure extensions relief, Bravenec's posture in this matter was dishonest towards

Torralba as the purchaser, and discriminatory from a due process standpoint toward Appellant. It

was also malicious per se for Deadman to prosecute a gag order on a tortious interference theory

on July 9, 2014 the day after amending Appellees' petition on July 8, 2014 to abandon that

claim, since those acts deprive Appellant of meaningful notice of the underlying controversy and

create an abstractions which can only serve to multiply and distort the overall litigation. As a

person accused of wrongdoing, therefore, Appellant asserts a Sixth Amendment right to confront

his accuser, Deadman, about the contradictory implications of his disciplinary history and his

present dual role as an attorney and witness for Bravenec. Tex. Disciplinary Rules Prof1Conduct

R. 3.08(a); and In re Brittingham, 2010 WL 1608885 (Tex. App., 2010, orig. pet.).

12th Point of Error: The existence of a substantial and material fact issue about fraud on
the court, due to corrupt abuse of judicial process, indicates that Appellees' trial court
showing to meet their burden under the TCPA's clear and specific evidence standard, or to
demonstrate the applicability of exemptions, was grossly insufficient.

        A corrupt abuse of judicial process by attorneys differs from mere bad faith conduct by a

litigant for an improper purpose, and is cognizable as a species of fraud on the court, where

attorneys engage in conduct involving extrinsic or intrinsic fraud that defiles a court's internal

capacity to administer justice in an orderly manner. Navarro v Browning, 826 F.2d 335 (5th Cir.,

1987).5 The rendition ofperjurous testimony on a matter extrinsic to the litigation qualifies as a


5       Not unlike the situation here, theNavarro court noted that"... for various reasons [the appellant]
has never had consideration, by either the federal or state courts, of the merits of his colorable claim that
the state court judgment resulted from the corrupt abuse of the judicial process." Id. The court then

                                                      19
form of extrinsic fraud, and an attorney's failure to disclose a material jurisdictional fact

qualifies as intrinsic fraud. 6TCPA policy goals were defiled with colorable fraud on the court

here from Bravenec's testimony alleging inability to complete a sale he already executed, and

Deadman's false statement in open court that One For Autism was the prospective purchaser.7

                                PRAYER FOR EXPEDITED RELIEF


        Appellant requests (1) reversal of the dismissal denial order and dismissal gag order

appeal as moot; (2) render an expedited judgment of dismissal with prejudice to the Appellees

and their successors in interest; and (3) award sanctions taking due account of past disciplinary

actions against Bravenec and Deadman to deter a repetition of egregious TCPA violations.




proceeded to hold that "extrinsic fraud, that is, fraud that was not the subject of the litigation, that infects
the actual judicial process, is grounds to set aside a judgment as procured by fraud ... [and that Supreme
Court precedent also] allows a judgment to be attacked on the basis of intrinsic fraud that results from
corrupt conduct by officers of the court." Id.
6        Texas law holds that a person commits perjury under the Texas Penal Code if, with intent to
deceive and with knowledge of the statement's meaning when: (1) he makes a false statement under oath
or swears to the truth of a false statement previously made; and (2) the statement is required or authorized
by law to be made under oath. Penal Code s 37.02. An affiant commits aggravated perjury if, in addition,
the false statement: (1) is made during or in connection with an official proceeding; and (2) is material.
Penal Code Section 37.03. The comments to Rule 3.03 of Texas Disciplinary Rules of Professional
Conduct are equally relevant: "An advocate is responsible for pleadings and other documents prepared
for litigation, but is usually not required to have personal knowledge of matters asserted therein ...
However, an assertion purporting to be on the lawyer's own knowledge, as in an affidavit by the lawyer
or a representation of fact in open court, may properly be made only when the lawyer knows the assertion
is true or believes it to be true on the basis of a reasonably diligent inquiry. There are circumstances
where failure to make a disclosure is the equivalent of an affirmative misrepresentation. The obligation
prescribed in Rule 1.02(c) not to ... assist the client in committing a fraud applies in litigation."
7         According to TCPA standards, the mere existence of fraud on the court issues such as these
justifies dismissal and extraordinary writ relief allowing Appellant to reopen Case No. 04-14-00841-CV
(Exhibit E) so the original lien grant to Bravenec can be disposed as a legal service expenditure. For
remedial purposes, Appellant computes the value of restrictive covenants and equitable servitudes in
controversy at an amount equal to the value of his purchase money investment in 2003 of $135,000 plus
the value of the bridge loan commitment in the amount of $296,000 in Exhibit F. See Archerv.
Blakemore, 367 S.W.2d 402, (Tex. App. Austin -1963) (quiet title case involving client request to cancel
deed used for in-kind payment). Zuniga authorizes a remedy for an assignment to a law firm of a chose in
action on a client's legal malpractice claim, the attorney client relationship with McKnight and Bravenec
which enabled them to acquire a second lien interest from Appellant's former corporate estate, and later a
first lien interest from an third party, warrants the immunity from the entire transaction.

                                                       20
        WHEREFORE, PREMISES CONSIDERED, Appellant prays that the Court grant relief

in all things, for such other reliefboth in law and in equity as he maybe justly entitled. 8

Dated: February 19, 2015                                           Respectfully Submitted,


                                                                   Rowland J. Mar
                                                                   951 Lombrano
                                                                   San Antonio, Tx 78207
                                                                   (210) 323-3849

                                    CERTIFICATE OF SERVICE


       I mailed a copy of this "Appellant's Advisory On Fraud On The Court, Further Notice of
Briefing Amendments, and Second Supplemental Appendix to Glenn Deadman and Torralba
Properties, LLC on February 19, 2015.


                                                                   Rowland J. Mai



8       The other live defect in Bravenec's chain of title relates back to his post-petition foreclosure of a
bankruptcy case, under color of first lien note of which he did not own at the time of the foreclosure,
while still appearing as Appellant's attorney of record on the docket of Probate Case 2001-PC-1263 until
march 19, 2014. See, "Administrator's Response To Motion To Expunge" in Defendant's Exhibit 5 in the
Court Reporter's Master Index dated December 4, 2014; cf., Gulf Coast Investment Corp. v. Brown, 821
S.W.2d 159 (Tex. 1991) (malpractice claim due to wrongful foreclosure tolled by suit in a suit litigation).
In requesting contingent leave to reopen and consolidate his original petition for extraordinary
relief, see Order in Case No., 04-14-00841-CV in Exhibit E of Appellant's Second Supplemental
Appendix, Appellant attaches significance to language Tex. Civ. Prac. & Rem Code Sec. 27.005
providing that the moving party may establish "by a preponderance of the evidence each
essential element of a valid defense to the nonmovant's claim," and related language in Section
27.008(b) which authorizes the courts of appeals to expedite "an appeal or other writ, whether
interlocutory or not..." Sec. 27.007 further provides that a court can rule on issues tending to
establish "whether the legal action was brought to deter or prevent the moving party from
exercising constitutional rights and is brought for an improper purpose, including to harass or to
cause unnecessary delay or to increase the cost of litigation." In Jennings v. Wallbuilder
Presentations, Inc., 378 S.W.3d 519, 527 (Tex. App.—Ft. Worth 2012, pet. filed), the court of
appeals found that "[i]f no interlocutory appeal is available when the trial court expressly
rules on a motion to dismiss by signing an order then the phrase 'from a trial court order on a
motion to dismiss' appearing after the phrase 'whether interlocutory or not' is rendered
meaningless," and that this factor indicated that it "must carefully analyze the costs and benefits of
granting mandamus relief," and "whether mandamus review will spare litigants and the public the
time and money wasted'enduring eventual reversal of improperly conducted proceedings.'" Id.
Appellant respectfully submits that the preponderance of evidence supports his estoppel by deed defenses,
and that if necessary, reopening his petition for extraordinary relief for consolidation with the instant
interlocutory appeal will aid prospective enforcement of TCPA public policy objectives.

                                                     21
                                Case No. 04-14-00483-CV

ROWLAND J. MARTIN                                 TEXAS COURT OF APPEALS
Appellant

v.                                                FOR THE FOURTH DISTRICT

EDWARD BRAVENEC AND 1216
WEST AVE. INC.
      Appellees                          )        BEXAR COUNTY, TEXAS

               APPELLANT'S SECOND SUPPLEMENTAL APPENDIX

A     First And Final Account Of Attorney John Tutt in In re Moroco Ventures, LLC, Chapter
      11 Bankruptcy Case No. 06-50329.

B     Deed From Edward Bravenec To Torralba Properties, LLC dated July 8, 2014.

C.    Document From The Commissionfor Lawyer Discipline v. Glenn J. Deadman, Misc.
      Docket No. 02-9051.

D.    Court Reporters Transcript From Hearings in Case No. 2014-CI-07644 On May 23, 2014.

E.    Order and Memorandum Opinion in In re RowlandMartin, Case No. 04-14-00481 -CV.

F.    Commitment Letter To Rowland Martin For $296,000 Secured Real Estate Loan




                                             22
A




23
06-50829-rbk Doc#64 Filed 11/21/06 Entered 11/21/06 12:36:13 Main Document Pg 1 of
                                                 18




                                    United States Bankruptcy Court
                                       Western District of Texas
                                        San Antonio Division

     In re:
                                                              Case No. 06-50829 RBK
     MOROCO VENTURES, LLC
                                                              Chapter 11
     DEBTOR


          COVER SHEET FOR FIRST AND FINAL APPLICATION FOR ALLOWANCE OF
               LEGAL FEES AND EXPENSES TO JOHN M TUTT, ATTORNEY FOR
                               MOROCO VENTURES, LLC



     1.       Applicant:                    John M. Tutt
                                            10010 San Pedro, Suite 660
                                            San Antonio, TX 78216-3804

     2.       First and Final Application

     3.       Client:                       Moroco Ventures, LLC
                                            P 0 Box 5279
                                            San Antonio, TX 78201-5279

     4.       Time Period Covered:          5/01/06 through 11/21/06

     5.       Total Amount Requested:       $15,881.77

                        (A)   Fees:         $15,760.00
                        (B)   Expenses:        $121.77
06-50829-rbk Doc#64 Filed 11/21/06 Entered 11/21/06 12:36:13 Main Document Pg 2 of
                                                   18




                                     United States Bankruptcy Court
                                        Western District of Texas
                                         San Antonio Division


     In re:
                                                                Case No. 06-50829 RBK
     MOROCO VENTURES, LLC
                                                                Chapter 11
     DEBTOR

              SUMMARY FOR FIRST AND FINAL APPLICATION FOR ALLOWANCE OF
                    LEGAL FEES AND EXPENSES TO JOHN M TUTT, ATTORNEY FOR
                                   MOROCO VENTURES, LLC

     I.        Client: Moroco Ventures, LLC

     II.       Requesting Applicant: John M Tutt, Attorney for Moroco Ventures, LLC

     III.      Total Amount of Fees and Costs Requested: $15,881.77

               a.       Fees:         $15,760.00

               b.       Expenses:        $121.77

     c.        Pre-petition retainer: $10,000.00 which remains as a retainer

     d.        Time period covered: 5/01/06 through 11/21/06

     IV.       Breakout of Current Application:

              A.        John M. Tutt spent 78.8 hours @ $250.00 per hour = $15,760.00
                        [Adjusted downward for no charge time; Minimum Fee Increments are .1
                        hours]

               B.       Expenses:

                       1.     Parking expense         $26.00
                       2.     Postage expense         $64.77
                       3.     Filing fees             $26.00
                       Total Expense                 $121.77

              C.       Amount allocated for preparation of this fee application: $500.00 (2hours)

    V.        Prior Applications:

              None.
06-50829-rbk Doc#64 Filed 11/21/06 Entered 11/21/06 12:36:13 Main Document Pg 3 of
                                                18




     VI.    Other Co-Equal or Administrative Claimants in Case:

            Name                                  Party Represented

            U S Trustee (quarterly fees)


     VII.   Results Obtained:

            The going concern value of the Debtor deteriorated which Debtor pursued its
     reorganization efforts, due to continuing interference from certain creditors with Debtor's
     business activities. Post-petition, the Debtor's business showed improvement initially
     and then deteriorated and ultimately lost its primary asset. The Debtor's Disclosure
     Statement and Plan of Reorganization was filed but was withdrawn after the primary
     asset was foreclosed in October 2006.



                                                  LAW OFFICE OF JOHN M TUTT
                                                  10010 San Pedro, Suite 660
                                                  San Antonio, TX 78216-3804
                                                  (210)366-9676
                                                  (210) 366-0412 fax




                                                  John m Tutt
                                                  SBOT: 20347000
                                                  jtutt@quixnet.net

                                                  ATTORNEY FOR DEBTOR



                                   CERTIFICATE OF SERVICE

             I certify that on November 21, 2006, a true and correct copy of the above and
     foregoing Summary for First and Final Application for Allowance of Fees and Expenses
     to John M Tutt, Attorney for Debtor, has been transmitted by first class mail, to the
     parties on the attached service list.
B




24
;;Book 16765 Page S75 3pgs                    ^ ---"" ~ •-•••••                  -•-               ' Doc# 20140116444


                                                                                              STCGF* 1402942377
            NOTICE OF CONFIDENTIALITY RIGHTS: IF YOU ARE A NATURAL PERSON, YOU
            MAY REMOVE OR STRIKE ANY OR ALL OF THE FOLLOWING INFORMATION FROM
            ANY INSTRUMENT THAT TRANSFERS AN INTEREST IN REAL PROPERTY BEFORE IT
            IS FILED FOR RECORD IN THE PUBLIC RECORDS: YOUR SOCIAL SECURITY
            NUMBER OR YOUR DRIVER'S LICENSE NUMBER,


                 WARRANTY DEED WITH VENDOR'S LIEN
            STATE OF TEXAS                "   §
                                              § KNOW ALL MEN BY THESE PRESENTS:
            COUNTY OFBEXAR                    §

                  THAT, EDWARD L. BRAVENEC, hereinafter called Grantor (-whether oneor more), for
           and in consideration of the sum of TEN AND NO/100 DOLLARS and other good and valuable
           considerations in hand paid by TORRALBA PROPERTIES, LLC, hereinafter called Grantee
           (whether, one or more), whose mailing address is:        18507 Canoe Brook
             • San Antonio, TX 78258                 >me receipt of which is hereby acknowledged, and
           for the further consideration of the sum of £239,200.00, to Grantor in hand paid by
           PROSPERITY BANK, which amount is advanced at the special instance and request of the
           Grantee herein, and as evidence thereof, the Grantee has executed and delivered one certain
           promissory note of even date herewith for the sum of TWO HUNDRED THIRTY NINE
           THOUSAND TWO HUNDRED AND NO/100 DOLLARS ($239,200.00), payable to the order
           of PROSPERITY BANK, whose mailingaddress is as setforth in the hereinafter mentioned Deed
           of Trust, bearing interest and payable as in said note provided; said note containing the usual
           provisions for attorney's fees and acceleration ofmaturity in case ofdefauj£,..and being secured by
           Vendor's Lien herein and hereby expressly retained in favor of the Graptor, on the property
           hereinafter described, and as further security forthe payment ofsaidnote,the SUPERIOR TITLE
           and VENDOR'S LIEN to said property are hereby transferred and conveyed to PROSPERITY
           BANK without recourse against Grantor, said note being also secured by Deed :ofTrust of even
           date herewith to DAVE) ZALMAN, Trustee; has GRANTED, SOLD and CONVEYED and by
           these presents Grantor does hereby GRANT, SELL and CONVEY unto Grantee herein, the
           following described real property together with all improvements thereon situated in Bexar
           County, Texas, describedas follows, to-wit:

                  Lots 1, 2 and 3, Block 50, New City Block 8806, LOS ANGELES HEIGHTS
                  ADDITION, City of San Antonio, Bexar County, Texas, according to plat
                  thereof recorded in Volume 105, Pages 284-286, Deed and Plat Records of
                  Bexar County, Texas, SAVE AND EXCEPT 0.00049 of an acre, being 21.51
                  square feet out of Lot 1, as described by Deed to the City of San Antonio
                  recorded inVolume 5180, Page 1873, Real Property Records ofBexar County,
                  Texas; and

                  Lots 23, 24 and 25, Block 50, New City Block 8806, LOS ANGELES
                  HEIGHTS SUBDIVISION, City of San Antonio, Bexar County, Texas,
                  according to plat thereof recorded in Volume 8100, Page 97, Deed and Plat
                  Records of Bexar County, Texas.

                  TO HAVE AND TO HOLD the above described premises, together with all and' singular
           the rights and appurtenances thereunto in anywise belonging unto the said Grantee herein,
           Grantee's heirs, successors and/or assigns forever. And Grantor does hereby bind Grantor,
           Grantor's heirs, successors and/or assigns, TO WARRANT and FOREVER DEFEND all and
           singular the said premises unto the Grantee herein, Grantee's heirs, successors and/or assigns
           against every person whomsoever lawfully claiming orto claim the same or any part thereof.
                  Grantee assumes taxes for the current year onthe property hereby conveyed.

                   This conveyance and the warranties oftitle given herein are made subject to any and all
          restrictions, easements, setback lines, covenants, conditions and reservations, of record affecting
          the property herein conveyed.




                                                                           1216 West Avf.   San Aufnnin Tfvae 780(11
      EXECUTED ON THE FOLLOWING DATE:            JUL 0. 8 2014



                                        Ch~
                                       EDWARD L. BRAVENEC



                          (ACKNOWLEDGEMENT)
STATE OF TEXAS
COUNTY OF BEXAR

         instrument was/ACKNOWLEDGED before me, on this .the         /        day of
          "       20 /l .by EDWARD L BRAVENEC.




                                            'Pubhc,§tafeef,L™„. .
                                                          ••&cp

                                                          ""i/miun^




AFTER RECORDING RETURN TO:                     PREPARED TNTHE OFFICE OF:
Torralba Properties, LLC                     WEST &WESTATTORNEYS, P.C.
1S507 Canoe Brook,                                      2929 Mossrock, Suite 204
San Antonio, Texas 78258                                San Antonio, Texas 78230




                                               1216 West Ave.. San Antonio. Texas 7R2M
c




25
                 ORDER OF THE SUPREME COURT OF TEXAS

                                  Misc. Docket No. 02 - »'tlJJ-
                           Appointmentof a District Judge to Preside
                              in a State Bar Disciplinary Action

       The Supreme Court ofTexas hereby appoints the Honorable Jeff K. Work, Judge ofthe
189th District Court of Harris County, Texas, to preside inthe Disciplinary Action styled
                The Commission for Lawyer Discipline v. Glen J. Deadman

filed in the District Courtof Bexar County, Texas.

       The Clerkof the Supreme Courtshallpromptly forward to the District Clerkof Bexar
County, Texas, a copy of the Disciplinary Petition and this Order for filing pursuant toRule
3.03, Texas Rules of Disciplinary Procedure.

       As ordered by the Supreme Courtof Texas, in chambers,


                                               With the Seal thereof affixed at the City
                                               OfAustin, thisr^^iay ofFebruary, 2002.


                                                        ADAMSrCLERK
                                                           COURT OF TEXAS
      This assignment, made by Misc. Docket No. 02-9051 is also an assignment by the Chief
Justice of the Supreme Court pursuant to Texas Government Code §74.057.
Signed this 2Lday of February, 2002.
                                                                                  c




                                                Thomas R. Phillips            y
                                                Chief Justice
                                    No.

COMMISSION FOR LAWYER                             §          IN THE DISTRICT COURT OF
DISCIPLINE                                        §
                                                  §
V.                                                §                BEXAR COUNTY, TEXAS
                                                  §
                                                  §
GLENN J. DEADMAN                                  §                     JUDICIAL DISTRICT

                      ORIGINAL DISCIPLINARY PETITION

TO THE HONORABLE JUDGE OF SAID COURT:

     Comes now, Petitioner, COMMISSION FOR LAWYER DISCIPLINE, a committee of the

State Bar of Texas, complaining of Respondent, GLENN J. DEADMAN, and in support thereof

would respectfully show the Court the following:

                                            Parties


     Petitioner is the COMMISSION FOR LAWYER DISCIPLINE, a committee ofthe State Bar

ofTexas. Respondent, GLENN J. DEADMAN, State Bar Number 00785559, was, at the time the

followingallegedacts ofprofessional misconduct occurred, an attorney licensedto practicelawinthe

State ofTexas and a member ofthe State Bar ofTexas. Respondent may be served with process at,

309 South Main Avenue, San Antonio, Bexar County, Texas 78204, his usual place of business.

                                            Venue


      Atthe time thealleged professional misconduct occurred, Respondent maintained a lawoffice

inSanAntonio, Bexar County, Texas. Thealleged actsofprofessional misconduct occurred inwhole

or in part in Bexar County, Texas. Accordingly, pursuant toTexas Rules ofDisciplinary Procedure

3.03, venue is proper in Bexar County, Texas.



                        Original Disciplinary Petition - Glenn J. Deadman
                                                Page 1
                                  Discovery Level Designation

                                                1.


      Pursuant to Tex.R.Civ.P. 190.1, Petitioner designates that discovery in this action should

proceed pursuant to Level 2 (Tex.R.Civ.P. 190.3).

                                    Professional Misconduct

                                                2.


      Petitionerbringsthisdisciplinary actionpursuantto State Bar Act, Tex.Gov't. CodeAna, Sec.

81.001. etseq. (Vernon 1988). the Texas DisciplinaryRules ofProfessional Conduct and the Texas

RulesofDisciplinary Procedure. Thecomplaint whichforms the basisofthis disciplinary actionwas

filed with the State Bar of Texas by Brian D. and Mary K. Flahertyon July 21,2000. The acts and

conduct ofRespondent, as hereinafter alleged, constitute professionalmisconduct.

                                               3.


      On August 30, 1996, Brian D. and Mary K. Flaherty signed a twenty percent            (20%)

contingent fee contract with the Law Offices of Samuel B. Katz. Respondent later accepted the

Flaherty's case as a referral from Judge Katz. The contract entered into by the Flaherty's and the

Law Offices of Samuel B. Katz, as witnessed by Glenn J. Deadman, was "to represent Brian and

Mary Flaherty and their Minor Child, Hannah Flaherty for any and all injuries sustained from her

stepping on an in-ground barbecue pit and includes any and all possible causes of action stemming

from same including actions taken by USAA."

                                                4.


     The Case was settled for $265,000.00 and the funds distributed by friendly suit on

December 16,1997. Of the total settlement, respondent was paid $53,000.00 in attorney fees and

                        Original Disciplinary Petition - Glenn J. Deadman
                                              Page 2
$1,256.48 for costs incurred. The Judgment further ordered $94,968.75 be placed in the registry

of the Court to be held until the court is notified of the total ofthe medical lien sought by Brooke

Army Medical Center (BAMC) for the medical treatment of the Minor Child, Hannah Flaherty.

The Judgment ordered that upon demand by BAMC saidbill is to be paid, in an amount not to

exceed $94,968.75. Ifthere are any funds left after the payment of the BAMC bill the funds are

to be distributed seventy-five percent (75%) to the benefit of Hannah Flaherty and the lesser of

twenty-five percent (25%) or $10,000.00 to Brianand MaryFlaherty.

                                                 5.


      BAMC refused to compromise their lien for medical treatment and sought to collect from
the Flaherty's seizing their tax refund. Respondent refused to assist inthe negotiation ofa
reduction inthe lien unless his clients signed a newcontingent fee contract for thirty-three percent

(33%) ofthe entire $94,968.75 deposited with the court for the medical lien. Brian Flaherty's
signature appears on a new contingency contract dated December 16,1999. Respondent
negotiated a settlement ofthe Uen for $47,484.38 on March 20,2000. Respondent retained
$31,339.69 as attorney fees.

                                                  6.


      Respondent had an obligation to continue negotiating with BAMC for areduction ofthe
medical lien. Respondent's insisting on asecond contingency contract to continue to negotiate
the reduction ofthe BAMC Uen resulted in Respondent coUecting an iUegal orunconscionable fee.
The second contingency fee taken out ofthe money ordered deposited into the registry ofthe
 court amounted to the taking oftwo contingency fees from the same settlement funds covered

                          Original Disciplinary Petition - Glenn J. Deadman
                                                Page 3
under the original contingency fee contract covering aU possible causes of action arising from the

injury to Hannah Flaherty.

                                                    7-   .

      During the course ofthe representation,Respondent made false statements to third parties, to

include staff memberswith the Department ofDefense Financeand Accounting Service, opposing

counsel, and the ad Utem for Hannah Flaherty. Respondent indicated that a settlementwasreachedin

the underlyingcase in December 1997 at least partly on the basis that Respondent reduced hisfeesby

fifty percent (50%). Respondent, infeet, received the fuU contingency fee oftwenty percent (20%) as

stated in the original contract ofAugust 30,1996.

                                                    8.


      Theconduct ofRespondent described above constitutes violations ofthefoflowing Disciplinary

Rules:


      Rule 1.04(a) - A lawyer shaU notenter into anarrangement for, charge, or coUect aniUegal fee

      or unconscionable fee.

         Rule 4.01(a) - Inthe course ofrepresenting a cUent a lawyer shaU not knowingly make a false
         statement ofmaterial feet to a third person.

         Rule 8.04(a)(3) - Alawyer shaU not engage in conduct involving dishonesty, fraud, deceit or
         misrepresentation.

                                                 PRAYER


         WHEREFORE, PREMISES CONSIDERED, Petitioner prays that ajudgment ofprofessional
misconduct be entered against Respondent imposing an appropriate sanctionas the fects shall warrant
and that Petitioner have such other reUef to which it is entitled, including costs ofcourt, Utigation

expenses and attorney's fees.

                              Original Disciplinary Petition - Glenn J. Deadman
                                                   Page 4
                                The Supreme Court of Texas
CHIEF JUSTICE
 THOMAS R. PHILLIPS                                                                            CLERK
                                  201 West 14th Street Post Office Box 12248 Austin TX 78711    JOHN T. ADAMS
JUSTICES                              Telephone: 512/463-1312    Facsimile: 512/463-1365
 NATHAN L. HECHT                                                                               EXECUTIVE ASSISTANT
 CRAIG T. ENOCH                                                                                 WILLIAM L. WILLIS
 PRISCILLA R. OWEN                                     MAR 07 2002
 JAMES A. BAKER                                                                                DEPUTY EXECUTIVE ASST
 DEBORAH G. HANKINSON                                                                           JIM HUTCHESON
 HARRIET O'NEILL
 WALLACE B.JEFFERSON                                                                           ADMINISTRATIVE ASSISTANT
 XAVIER RODRIGUEZ                                                                               NADINE SCHNEIDER




       Mr. Robert E. Kaszczuk
       Assistant DisciplinaryCounsel, StateBar of Texas
       425 Soledad, Suite 300
       San Antonio, Texas 78205

       Mr. Glenn J. Deadman
       309 South Main Avenue
       San Antonio, Texas 78204

      Dear Mr. Kaszczuk and Mr. Deadman:

             Pursuant to Rule 3.02 ofthe Texas Rules ofDisciplinary Procedure, Ihereby notify you that
      the Supreme Court ofTexas has appointed the Honorable JeffK. Work, Judge ofthe 189* District
      Court, Houston, Texas to preside in

                         Commission forLawyer Disciplinev. Glenn J. Deadman

                                                                 Sincerely,


                                                                    SIGNED

                                                                 John T. Adams
                                                                 Clerk
                               The Supreme Court of Texas
CHIEF JUSTICE
 THOMAS R. PHILLIPS                                                                            CLERK
                                  201 West 14th Street Post Office Box 12248 Austin TX 78711    JOHN T. ADAMS
JUSTICES                              Telephone: 512/463-1312    Facsimile: 512/463-1365
  NATHAN L. HECHT                                                                              EXECUTIVE ASSISTANT
  CRAIG T. ENOCH                                                                                WILLIAM L. WILLIS
  PRISCILLA R. OWEN
  JAMES A. BAKER
                                                      m     07 2002                            DEPUTY EXECUTIVE ASST
 DEBORAH G. HANKINSON                                                                           JIM HUTCHESON
 HARRIET O'NEILL
 WALLACE B.JEFFERSON                                                                           ADMINISTRATIVE ASSISTANT
 XAVIER RODRIGUEZ                                                                               NADINE SCHNEIDER




       The HonorableReagan Greer
       District Clerkof Bexar County
        100 Dolorosa Street
       San Antonio, Texas 78205-1205

       Dear Mr. Greer:

               Pursuant to Rule 3.03 ofthe Texas Rules ofDisciplinary Procedure, Iam sending for filing
       State Bar ofTexas Disciplinary Action styled: The Commissionfor Lawyer Discipline v. Glenn J.
       Deadman, and acopy ofthe Supreme Court's order appointing the Honorable JeffK. Work, Judge
       of the 189* District Court, Houston, Texas, to preside in this Disciplinary Action.
                                                                  Sincerely,


                                                                       SIGNED

                                                                  John T. Adams
                                                                  Clerk

       cc:     Honorable Jeff K. Work
               Mr. Robert E. Kaszczuk
               Mr. Glenn J. Deadman
                                The Supreme Court of Texas
CHIEF JUSTICE
 THOMAS R. PHILLIPS                                                                               CLERK
                                     201 West 14th Street Post Office Box 12248 Austin TX 78711    JOHN T. ADAMS
JUSTICES                                 Telephone: 512/463-1312     Facsimile: 512/463-1365
  NATHAN L. HECHT                                                                                 EXECUTIVE ASSISTANT
  CRAIG T. ENOCH                                                                                   WILLIAM L.WILLIS
  PRISCILLA R. OWEN                                     MM? 07 2002
  JAMES A. BAKER                                                                                  DEPUTY EXECUTIVE ASST
 DEBORAH C. HANKINSON                                                                              JIM HUTCHESON
 HARRIET O'NEILL
 WALLACE B. JEFFERSON                                                                             ADMINISTRATIVE ASSISTANT
 XAVIER RODRIGUEZ                                                                                  NADINE SCHNEIDER




       Honorable Jeff K. Work
       Judge, 189th District Court
       610 Civil Courts Building
       301 Fannin Street
       Houston, Texas 77002

       Dear Judge Work:

              We enclose for your information a copy of the order of assignment, a copy of the
       Disciplinary Action, acopy ofthe notification letter to Mr. Deadman and Mr. Kaszczuk, and acopy
       of the letter to theDistrict Clerk ofBexar County.

               Itis recommended that, six to eight weeks after receipt ofthis letter, you or your coordinator
      contact the Bexar County Administrative Office (956-335-2300) to find out the district court to
      which this disciplinary case has been assigned, names and addresses of counsel, etc. We then
      recommend that, either before or immediately after you set the case for trial, you contact the
      Presiding Judge ofthe Administrative Judicial Region into whichyou have been assigned (210-769-
      3519) to reserve acourtroom, obtain acourtreporter, obtain claims forms for your expenses incident
      to presiding over this disciplinary case.

                                                                    Sincerely,


                                                                       SIGNED


                                                                    John T. Adams
                                                                    Clerk
                        STATE BAR OF TEXAS



Office of the Chief Disciplinary Counsel



       CERTIFIED MAIL
       RETURN RECEIPT REQUESTED
       #7099 3220 0000 0580 7266

       January 4,2002

       John T. Adams, Clerk
       Supreme Court of Texas
       P.O. Box 12248
       Austin, Texas 78711

               RE:        Commission for Lawyer Disciplinev. Glenn J. Deadman

      Dear Mr. Adams:


      Enclosed please find an original and three (3) copies of a Disciplinary Petition being filed by the
      Commission for Lawyer Discipline against Glenn J. Deadman. Mr.Deadman hasdesignated Bexar
      County as his principal placeof practice. Request is hereby madethat the Court appoint an active
      District Judge who doesnotreside intheAdministrative Judicial Region inwhich Respondent resides
      to preside in this case. Upon appointment, request is made that you notify the Respondent at the
      address shownbelow and the undersigned ofthe identity and address ofthe judge assigned:

                                             Glenn J. Deadman
                                             309 South Main Avenue
                                             San Antonio, Texas 78204

      As a practical matter, I would respectfullysuggest that you inquire with the judge to be appointed as
      to whether he or she will be able to comply with the 180 day deadline by which the case must be set
      for trial as set forth in Section 3.07 of the Texas Rules of Disciplinary Procedure. If not, I would
      respectfully request that an alternate appointmentbe made.

      Once a trial judge has been appointed, please forward the original and three (3) copies of the
      Disciplinary Petition, thefiling feecheck, also enclosed herewith, andtheCourt's appointing orderto
      the District Clerk of Bexar County, Texas, with the request that the suit be filed, servicebe obtained,
      and a filemarked copy ofthe petition be returned to the undersigned.

              425 SOLEDAD, SUITE #300, SAN ANTONIO, TEXAS 78205, (210) 271-7881
Ako enclosed are apre-addressed envelope for your use in transmitting the petition, etc., to the
District Clerk ofBexar County, Texasand areturn envelope to be sent to the District Clerk ofBexar
County, Texas, for the Clerk's use in returning afilemarked copy ofthe petition to the undersigned
Thank youfor yourcourtesies in this matter.


Sincerely,



Robert E. Kaszd
Assistant Disciplinary Counsel

Enclosures

REK/apr
D




26
 1

 2                        2014-CI-07644

 3   BRAVENEC                     *     IN THE    JUDICIAL   DISTRICT


 4   V.                           *             5 7TH DISTRICT COURT

 5   MARTIN                       *             BEXAR COUNTY,   TEXAS

 6

 7

 8

 9

10

11                      REPORTER'S RECORD

12                    HONORABLE   DICK ALCALA

13                        MAY 23, 2014

14

15

16

17

18

19

20              On the 23rd day of May, 2014, the

21   above-entitled cause came on to be heard before the

22   Honorable Dick Alcala in the 288th District Court of

23   Bexar County, Texas, whereupon the following proceedings
24   were taken by machine shorthand.
25
 1   APPEARANCES

 2   ATTORNEY FOR    PLAINTIFFS
          Mr. Glenn Deadman
 3        SBOT # 78 5559
          705 S. Main
 4        San Antonio, TX     78204
          210.472.3900
 5

 6   DEFENDANT
          Mr.    Rowland Martin,   Pro Se
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
r~~


       1                     P-R-O-C-E-E-D-I-N-G-S

       2                    THE COURT:     All right, then, we'll get on
       3   the record at this time in cause number 2014-CI-07644,

       4   Edward Bravenec and West Avenue,         inc., the plaintiff,

       5 versus Rowland Martin.      It's Rowland,       R-o-w-1-a-n-d,

       6   Martin Junior, the defendant.
       7                    Just announcements, state your name and
       8 who you represent, please.
       9                    MR. DEADMAN:     Glen Deadman.     I represent

      10 the plaintiffs, Edward L. Bravenec and 1216 West Avenue,
      11   inc.   Mr. Bravenec is here with me, both in his
      12   individual capacity, and as a representative of 1216
      13   west Avenue,   inc.

      14                    Judge, we had a hearing before Judge
      15 Mery, who entered a restraining order, and the
      16 injunction hearing was set for today.           The defendant
      17   Rowland Martin was served.       He's filed an answer and a

      18 counterclaim, and we'd ask the court to take judicial
      19   notice of the file, but that is in the file.
      20                    THE COURT:     I will   do so.

      21                    MR. DEADMAN:     The bailiff for Judge

      22 Casseb said he was here yesterday afternoon trying to
      23   seek a continuance and did file a continuance.          His name

      24 was called this morning, and he has not attended, so
      25   he's not here this morning.
 1                    THE COURT:     All right.

 2                    MR. DEADMAN:     We do have for the court a

 3   binder of evidence that we wouldn't -- we were going to

 4 present, tab 1 through 19, and we'd move for the entry
 5   of those exhibits.

 6                    THE COURT:     okay.    These exhibits are
 7   admitted.

 8                    MR. DEADMAN:     Judge, this case has a long
 9 history.      I would -- I can put Mr. Bravenec on the
10 stand, but the documents I put in front of you are all
11 from prior court proceedings and court orders,              if you
12 start at the front, you'll see that there was an
13 injunction that involved Mr. Bravenec and the relevant
14 parties concerning the foreclosure on a piece of
15 property which is the subject matter of this suit.              That
16   was   back in 2006.

17                    THE COURT:     All right.
18                    MR. DEADMAN:    The injunction was denied,
19 and the property was set for foreclosure and was meant
20 to go forward on a foreclosure.           Since 2006, the
21 defendant in this case, Mr. Martin, has pretty much been
22 to every court, including federal court, probate court,
23 continually filing lis pendens to stop the sale of this
24 property.      Probably most poignant to the case is some of
25 Judge Hudspeth's orders that are set forth at tab 6,
 1 which are orders back in 2013 where he actually ordered

 2 Mr. Martin to remove the lis pendens.      Mr. Martin
 3 refused.     The judge ordered him to expunge the lis
 4 pendens.     He did not.   There were ex parte notices filed
 5 and continued to be filed, until finally -- I believe
 6 there's an order at tab 15, again, by Judge Hudspeth,
 7 but found part way down through his order that the court
 8 observes that for years the plaintiff in this, being
 9 Rowland Martin, has engaged in a campaign of harassing,
10 frivolous, and dutiful litigation.      His lawsuits serve
11 no purpose other than to increase the litigation costs
12 of defendant and waste judicial resources.
13                   Once again, this property has been placed
14 on the market for sale,     once again, he has filed a lis
15 pendens.     We obtained a restraining order to have that
16 taken off.    we're now seeking assistance of this court
17 to turn that into an injunction so the sale will not be
18 stopped again.    And, obviously, if he does this again,
19 this time we're going to ask for criminal contempt.
20                  Mr. Bravenec, you've heard the
21 representations I've made to the court,      is there
22   anything inaccurate or incorrect?
23                  MR. BRAVENEC:   No.   There's been at least

24 four lis pendens, and there is a buyer right now that
25 wants to purchase the property, but every time there's a
 1 sale, he files another lis pendens to stop it.               This has
 2 been going on, the sale, for about eight months.
 3                     THE COURT:     Okay.     And your request for
 4 injunction is to prevent him from filing the lis
 5 pendens.
 6                     MR. DEADMAN:     That's the sole purpose,

 7 Judge.      I tender to the court a copy of the injunction.
 8 in addition we've asked that they not contact the
 9 lender.       What's happened in the past is, even if there's
10 not a lis pendens, he will contact the lender or the
11 purchaser to let them know verbally there's clouds on
12 the title, he has an interest, you can't transfer the
13   title.

14                    THE COURT:      okay.     What date did you want
15   to set that?

16                    MR. DEADMAN:      Any particular date for

17   trial?.

18                    MR.   BRAVENEC:       Not in October or

19   November.    I don't care otherwise.

20                    MR. DEADMAN:      How about any date in the
21 first week of February next year, Judge?
22                    THE COURT:      The 9th of February?

23                    MR. DEADMAN:      That will work, Judge.
24                    THE COURT:      All    right.   Here you go.
25                    MR. DEADMAN:      Thank you, Judge.       May we
 1   be excused.

 2                  THE    COURT:   Yes.

 3                  (Proceedings adjourned.)
 4                  THE COURT:      All right.     Mr. Martin's here
 5 in this hearing.       I've just signed an injunction, sir.
 6   You want to be heard on that?

 7                  MR. MARTIN:     Yes, Your Honor.      First I'd

 8 like to say that I was served with the process for this
 9 court date yesterday.       I was informed of an original
10 court date on May the 27th, and I had filed an answer
11 and counterclaims on Wednesday in preparation for a
12   hearing that I thought was taking place on Tuesday.
13                  Thursday, yesterday, less than 24 hours
14 ago, I was served with the motion for resetting and a
15   resetting order that I believe we signed, and so I'm not
16 prepared, Your Honor, to go forward with the case.           I
17 just found out my -- my showing of cause why the
18 injunction should not issue is fact intensive.           I have
19   witnesses that I would need to call,        and I would also --

20 to have a fair hearing, I would also need to at least
21   consult with a member of the Texas Bar.

22                  I identified two attorneys, and I've
23 previously spoken to one, but I have not had an
24 opportunity to consult with them about the merits of
25 this matter, and I would be irreparably harmed --
                                                                     8


 1                   THE COURT:       Just have a seat.

 2                   MR. martin:       okay, sure.   I would be

 3   irreparably harmed, Your Honor, if the plaintiffs were
 4   to receive an injunction and then proceed to a sale of
 5   the subject property without a fair and meaningful
 6   opportunity for me to be heard.        I do have -- there are
 7   substantial grounds for my show cause position in the
 8   pleading that I filed on Wednesday, and I have -- I
 9   have -- in the time that I had, I did prepare a

10   supplemental answer and counterclaims, but which has not
11   been filed.

12                   THE COURT:       All right.

13                   MR.    MARTIN:    As a matter of fact --

14                   THE COURT:       This involves the same

15   property that is in the federal district court of which
16   Judge Hudspeth's entered several orders?
17                   MR. MARTIN:       it's actually on appeal,

18   Your Honor, to the U.S. Fifth Circuit Court of Appeals

19   in case 1450093.      Here is the pleading that I filed on

20   Wednesday.

21                   MR. DEADMAN:       Judge, with regard to the

22   appeal, you'll actually file that -- the appeal was
23   dismissed with an order never to file anything again.

24                   MR. MARTIN:      That's not correct, Your

25   Honor.   I have current correspondence from the Fifth
 1 Circuit Court of Appeals showing otherwise.               The letter
 2 is from a deputy clerk extending the time for filing of
 3 a brief in case number 1450093,              and the pleading

 4   supporting --
 5                       MR. DEADMAN:     That's a different case

 6   number,   Judge.
 7                       MR. MARTIN:     Well,    nonetheless,   it is an

 8 appeal from the case that we're referring to, and it
 9 involves matters that are part of the subject matter of
10   this proceeding.
11                       THE COURT:     What about the notice he's

12   saying on this injunction matter?
13                       MR. martin:     There's the service of

14 process that I received, and the order that you signed
15 is attached,         if you refer to the return of service,
16 you'll see the initials for Harry McCain, and it shows
17   that he delivered it on the 22nd..            He entered 22 in the

18 space for indicating when the return was served -- when
19   the matter was served.

20                      THE COURT:      Mr.    Deadman?

21                      MR. DEADMAN:      Judge, may I confer with
22   Mr.   Martin for a second.

23                      THE COURT:      Yes.

24                      (Discussion off the record.)
25                      MR. DEADMAN:      Judge, in deference that
                                                                                  10


     1   the defendant is pro se, I'll agree to continue the
     2   matter 45 days, as long as a restraining order stays in

     3   effect, and we'll        reset it for a hearing on a date

     4   that's     convenient for Mr.      Martin.

•    5                      MR.   MARTIN:     That's fair.

     6                      THE COURT:      All   right.     Now,   you're

     7   talking about the restraining order -- the ex parte
     8   restraining order that's in effect?
     9                      MR. DEADMAN:       Yes,   sir.

    10                      MR. MARTIN:       So the -- there might have

    11   been some events that transpired before I got here.                 I
    12   heard you refer, Your Honor, to an injunction.                 Are you
    13   referring --

    14                      MR. DEADMAN:      Today is the injunction

    15   heari ng

16                         THE COURT:       Today's the injunction

17       hearing.
18                          MR. DEADMAN:      And the judge actually

19       signed the injunction, but with the court's permission,
20       I'll withdraw that signature and withdraw the
21       injunction, and we'll do the continuance.
22                         MR. MARTIN:       Very good.      Thank you, Your

23       Honor.


24                         THE COURT:       All right.       But the

25       restraining order remains in effect.
                                                                            11_

 1                   MR. DEADMAN:            Yes,    sir.

 2                   THE COURT:            whatever restraining order

 3 was signed before today.
 4                   MR. DEADMAN:            Yes, sir.

 5                   MR.      MARTIN:       Yes,    Your Honor.

 6                   MR. DEADMAN:            if you could give me a day
 7 that's 45 days from now, Judge, and I'll write it in the
 8 order.     What this says, that your continuance is
 9 granted,    we're going to put a date in.
10                   MR. martin:            okay.

11                   MR. deadman:            The conditions of the

12   restraining order remain in effect, and you'll have your
13   hearing at whichever judge we get assigned to.
14                  MR. MARTIN:             Very good.
15                   (Discussion off the record.)
16                  THE COURT:             7th of July?
17                  MR. DEADMAN:             May I check.
18                  THE COURT:             check your calendars.
19                  MR. DEADMAN:             Yes.    Thank you, Judge.
20                  (Discussion 'off the record.)
21                  THE COURT:             Any day that week, I suppose,
22 if you wanted to, July 7th, after 45 days.
23                  MR. MARTIN:             I would propose the Friday
24 might be more convenient for witnesses.
25                  THE COURT:             The 11th?        He's proposing the




                      **>£•. ^^-^^-^.^H^
                                                                                        12
 .•£L-

              1    11th.   He's checking his calendar.

              2                    (Discussion off the record.)

              3                    MR. deadman:       July 9, Your Honor.
          4                       THE court:        okay.

              5.                   MR.   DEADMAN:     9   o'clock.

          6                       THE COURT:        All right.       Then the parties
          7        agree to reset this matter for July 9th, 2014 at 9 a.m.
          8                       MR.    MARTIN:     Yes,    Your Honor.

          9                       MR. DEADMAN:        In presiding.
         10                       THE COURT:        In presiding, that's correct
         11        And I did sign an injunction based on what I heard, but
         12        that order is withdrawn.        The temporary restraining
i (      13        order is agreed between*the parties,          remains in effect.
         14                       MR.    DEADMAN:     Yes,    Sir.

         15                       MR.    MARTIN:     Yes,    Your Honor.

         16                       the COURT:        All right.       So ordered.
         17                       MR. DEADMAN:        I present to the court the
         18        motion for continuance, if the court just wants to put
         19        the date in there.

         20                       THE COURT:        July 9th, 2014.
         21                       MR.    DEADMAN:     And for the      record I'm

         22        tendering a copy of the same order to Mr. Martin.
         23                       THE COURT:        Okay.

         24                       MR. deadman:        Thank you, Your Honor.

         25                       the COURT:        I'm going to allow the
                                                                        13


     1   withdrawal   of the matters     that were   submitted to the

     2   court.


     3                    MR. deadman:.    Appreciate it, Judge, and
     4   the   notebook

     5                    MR. MARTIN:     May I have a copy -- signed
     6   copy also?

     7                    MR. DEADMAN:     I can get a photocopy.
     8                    MR. MARTIN:     okay.   Thank you.
 9                        MR. deadman:     May we be excused, Judge.
10                        THE   COURT:   Yes.

11                        MR. DEADMAN:     Thank you.

12                        THE COURT:     Thank you.

13                        (Exhibits withdrawn.)

14                        (Proceedings adjourned.)
15

16

17

18

19

20

21

22

23

24

25
                                                                          14


         1   STATE     OF   TEXAS

         2   COUNTY    OF   BEXAR


         3

         4           I, Kayleen Rivera, Certified Court Reporter in
         5   and for Bexar county, State of Texas, do hereby
         6   certify that the above and foregoing contains a true
         7   and correct transcription of the proceedings
     8       requested in the above-styled and numbered cause, all
     9       of which were reported by me.
    10

    11            I further certify that the total cost for the
    12       preparation of this Reporter's Record was paid by
    13       Mr. Glenn Deadman.                          / /
    14            Tp^ which I certify on this the       *OLh     day
    15       of      bA£k£^i___, 2oH
    16

    17

    18                                          u^_
                                    KayTseen [Rivera, CSR 5364
    19                              Auxiliary official Court Reporter
                                    Criminal' District Court Administration
    20                              101 W. Nueva, Suite 301
                                    San Antonio, Texas 78205
    21                              Telephone:  210.335.2081
                                    Exp:   12-31-2014
    22

    23

    24

    25

A
         L
E




27
                              jfourtl) Court of ^Lppeate
                                     ^>an Antonio, tEexas;

                                           December 8, 2014

                                        No. 04-14-00841-CV


                                     IN RE Rowland MARTIN



                                                ORDER


Sitting:         Karen Angelini, Justice
                 Marialyn Barnard, Justice
                 Patricia O. Alvarez, Justice

        On December 3, 2014, relator Rowland Martin filed a petition for writs of mandamus and
prohibition. On December 8, 2014 relator filed an emergency motion for temporary relief. The
court has considered the petition and is of the opinion that relator is not entitled to the relief
sought. Accordingly, the petition for writs of mandamus and prohibition is DENIED. See Tex.
R. APP. P. 52.8(a). Because this court has issued a stay in the related and currently pending
interlocutory appeal, No. 04-14-00483-CV, relator's emergency motion for temporary relief in
this proceedingis DENIED AS MOOT. The court's opinion will issue at a later date.

           It is so ORDERED on December 8, 2014.




             M OF Ap%                                                        }A4A^J J
                                                                        ustice


                        WHEBSSQj^J have hereunto set my hand and affbced the seal of the said
courtan tins               ™TErr!ber,li014.



                         -§&                         Keith E. Hottle
                                                     Clerk of Court
                               Jfourtf) Court of Sppeate
                                       B>an Sntonto, ZEexa£

                                  MEMORANDUM OPINION

                                          No. 04-14-00841-CV


                                       IN RE Rowland MARTIN


                                    Original Mandamus Proceeding1

PER CURIAM


Sitting:          Karen Angelini, Justice
                  Marialyn Barnard, Justice
                  Patricia O. Alvarez, Justice

Delivered and Filed: December 17, 2014

PETITION FOR WRITS OF MANDAMUS AND PROHIBITION DENIED


           On December 3, 2014, relator Rowland Martin filed an original proceeding seeking writs

of mandamus and prohibition. On December 8, 2014, relator filed an emergency motion for

temporary relief pending a ruling on the petition. The court has considered relator's petition and

is of the opinion that relator is not entitled to the relief sought. Accordingly, the petition for writs

of mandamus and prohibition is denied. See Tex. R. App. P. 52.8(a). Because this court has issued

a stay in the related and currently pending interlocutory appeal, No. 04-14-00483-CV, relator's

emergency motion for temporary relief is denied as moot.

                                                      PER CURIAM




1 This proceeding arises out of Cause No. 2014C107644, styled Edward L. Bravenec and 1216 West Ave., Inc. v.
Rowland Martin Jr., pending in the 285th Judicial District Court, Bexar County, Texas, the Honorable Solomon
Casseb, III presiding.
F
                            FISHER         ENTERPRISES                LLC
    senior debt placement                                                           corporate finance

                                                        September 21, 2006


Mr. Rowland Martin
Moroco Ventures, LLC
1216 West Avenue
San Antonio, XX 78201

Up- Sffifrflnn Secured Real Estate Bridge Loan

Dear Mr. Martin:

As per our conversations with you and a review of the submitted information concerning the above
referenced transaction, attachedis our fee agreement for your review. If it is acceptable, please sign
it and return it along with the retainer so that we may proceed. We represent a specific lender, to
whom we are correspondent, and with whom we have reviewed your transaction. Based upon the
rcoresentations that have been made, both verbally and in •writing and subject to successful
completion of due diligence, ourlender will fund your loan request.

The lender that wcrepresent will provide up to a 65% advance against the current ^as is' value of the
strip center that you seek to refinance, secured with a first Uen on the property. The lender will
confirm the exact value of the real estate after an on site inspection and appraisal. The current cas is'
value is defined as the price that could be obtained in a 6 month marketing period. The loan will be
priced at approximately 12%, interest only, with 3 to 4 points to the lender at closing as an
aclminisLrative fee. Basedon a $298,000 loan amount (65% of $459,000) the monthly paymentwould
be $2,980. The lender must be satisfied that you can cover the monthly debt service and that there is
a viable exit strategy. If necessary, you canplace a portion of the initial loan amount into an interest
reserve account to cover the monthly debt service for some period of time. They will normally offer
a 2 to 3-year agreement, with no pre-payment penalties. Prior to closing you will be required to pay
for the customary expenses and fees of the lender with respect ro their necessary due diligence
performed in connection with the closing of this loan. You can expect the loan to take
approximately 30 days to close, subject to Bankruptcy Court approval. Our lender specializes in
financing distressed real estate throughout North America.

Please feel free to call me if there are any questions regarding either of these proposed packages.




                                                               'tanklin
                                                     Managing Member
DAF:cam



                   THE RODIN STUDIOS, 200 WEST 57™ STREET, SUITE 602
                                    NEW YORK, NEW YORK 10019
                     212-223-10-*-* FAX 21 2-223- 26 9 4 WWW.h-ISHHS.ENTERPRISESLI-C.COM